DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reopening Prosecution after Appeal Brief
In view of the Appeal Brief filed on 22 February 2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/DANIELJTROY/Supervisory Patent Examiner, Art Unit 3637                                                                                                                                                                                                        
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


With respect to claims 1, 12, and 14: MPEP § 2173.05(u) states:
The presence of a trademark or trade name in a claim is not, per se, improper under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, but the claim should be carefully analyzed to determine how the mark or name is used in the claim. It is important to recognize that a trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. See definitions of trademark and trade name in MPEP § 608.01(v). 

If the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. In fact, the value of a trademark would be lost to the extent that it became descriptive of a product, rather than used as an identification of a source or origin of a product. Thus, the use of a trademark or trade name in a claim to identify or describe a material or product would not only render a claim indefinite, but would also constitute an improper use of the trademark or trade name.

If a trademark or trade name appears in a claim and is not intended as a limitation in the claim, the question of why it is in the claim should be addressed. If its presence in the claim causes confusion as to the scope of the claim, then the claim should be rejected under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.

See the attached NPL reference Dupont Tyvek Users Manual. Additionally, Tyvek encompasses a variety of variations, formulations, and uses. Tyvek products that begin with 10 (e.g. 1056D) are hard products, and Tyvek products that begin with 14 or 16 are soft structures. The suffix B signifies that it is sterile, for use in medical or direct-food-contact applications. The suffix D signifies application of an anti-static treatment. There are numerous different and/or distinct formulations/variations of products (materials) that all fall under the term “Tyvek”. 
The recitation “a Tyvek membrane” in each of claims 1, 12, and 14 renders the claims indefinite. The claims are not specific as to which formulation(s)/variation(s) of Tyvek is/are encompassed by the recited “a Tyvek membrane”. The metes and bounds of the claimed invention are unclear, particularly what materials or products the recited “a Tyvek membrane” includes and excludes.
As related to MPEP § 2173.05(u), the recited “a Tyvek membrane” cannot be used to properly identify and particular material or product, and the claim scope is uncertain. 
With respect to claims 2-5, 7-8, 10, and 15-18: The claims are rejected under 35 U.S.C. § 112(b) via dependency. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-2, 4-5, 7-8, 12, and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,949,847 (Nagata) in view of US 5,908,649 (Floyd) and WO 2005/005024 A1 (Berger).
With respect to claim 1: Nagata discloses a crisper (storage receptacle 31) for preservation of food, the crisper comprising a box (receptacle body 32) and a top (cover 33) having a front side, a rear side, and a first lateral side and an opposite second lateral side (Fig. 9), the crisper further comprising a humidity control unit (at least latticed openings 34 and permeable film 35) adapted to allow humid air to exit the crisper via a humidity control membrane (permeable film 35) located in the humidity control unit, wherein the humidity control membrane extends an entire distance between the first and second lateral sides of the top or an entire distance between the front side and the rear side (Fig. 8). 
Regarding the recitation “wherein when the crisper is in a closed position the box is air tight sealed to the top”, Nagata Col. 5 lines 46-52 state that the storage receptacle 31 is “tightly covered with the cover 33”. Nagata Col. 5 lines 37-52 and Fig. 8 disclose a packing 36 at the periphery of the cover 33, which engages the body 32. Nagata Col. 6 lines 17-21 state that cold air never enters the storage receptacle 31 directly. 
The disclosure of cold air never entering receptacle 31 is interpreted to meet “wherein when the crisper is in a closed position the box is air tight sealed to the top” as claimed. 
If it is held that such disclosure does not meet “wherein when the crisper is in a closed position the box is air tight sealed to the top” as claimed, in another embodiment (Figs. 1-5), Nagata’s storage receptacle 1 is “hermetically covered” by a cover 3 (Col. 2 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the cover 33 seal air tight to the receptacle body 32, as the use of a known technique to improve similar devices in the same way yields predictable results to one of ordinary skill in the art. 
One would be motivated to have such an air tight seal in order to ensure cold air never enters the storage receptacle 31 directly, as taught by Nagata Col. 6 lines 17-21. This is desirable because the seal ensures the film 35 controls the humidity/condensation as intended, without having air leak in and thereby undesirably change the humidity inside the storage receptacle 31. The hermetic seal desirably provides for storage of items in a fresh condition for a long time.
Nagata’s disclosure is substantially drawn to the storage of leafy vegetables such as spinach and the like. Nagata Cols. 3-4 teach that there is a desirable balance between preventing moisture condensation in the storage receptacle (by letting enough vaporized moisture/humidity out of the film 5/35 such that condensation does not form and/or drop on the produce) and preventing the leafy vegetables from being dried out (from letting too much humidity out and thereby lowering the humidity in the receptacle). Humidity escapes in the form of water vapor. 

For leafy vegetables like spinach, Nagata specifies the film 5 has a moisture permeability of 1500 to 3500 g/m2·24 hr., to provide the desired humidity level while preventing condensation (Col. 3 lines 14-36). Nagata Col. 3 lines 53-62 state:
Moreover, the area required for the permeable film 5 to be used depends upon the volume of the hermetically covered storage receptacle 1 and the kind of food to be accommodated therein. For example, in the case where the storage receptacle 1 is used as a receptacle for storing therein the leafy vegetables such as spinach or the like, the permeable film 5 having the area of approximately 0.1 m2 is used for each 50 liters of volume of the sealed storage receptacle 1 according to the experimental results.

Nagata teaches the area of film 5 depends on 1) the volume of the sealed receptacle 1, and 2) the kind of food accommodated therein.
Nagata’s disclosed 0.1 m2 per 50 liters of crisper volume = 1000 cm2 per 50 liters of crisper volume = 20 cm2 per 1 liter of crisper volume. It appears that the film 35 in the relied upon embodiment (Nagata Figs. 6-10) is similar in size to the film 5 of Nagata Figs. 1-5 and Col. 3. 
Nagata’s film 5/35 is different than the claimed “humidity control membrane” in both material and area per liter of volume. Nagata’s film 5/35 is not “a Tyvek membrane”, 2 per liter > claimed 5-10 cm2 per liter). 
Floyd is drawn to packaging for perishable food (examples given: fruits, vegetables, bakery products, meat, poultry, fish) and horticultural products (example given: flowers). Floyd Fig. 1 shows a container 10 that is placed in a cooling collar 14 and a box-like receptacle 16. Floyd’s invention is how to control the atmosphere or environment within the container 10, so as to obtain desired levels of moisture and gas concentrations. This serves to prolong the life of the items in the container 10. Floyd Fig. 4 and Cols. 9-12 disclose the container 10 having an aperture 32 sealed by a patch 34 that allows gas to pass through, but prevents liquid from passing through. Floyd Table II discloses the use of Tyvek for the patch 34. Floyd Table II shows using different diameter membranes. 
Berger page 6 discloses a membrane 24 that is permeable to water vapor and impermeable to water in the liquid phase. This membrane is made from Tyvek ®.
Floyd shows that Tyvek is known to be used in a similar application as Nagata’s film 5/35. Both Nagata and Floyd are drawn to containers that control the internal environment therein, to thereby provide optimal storage conditions for perishable food items. Berger shows that Tyvek performs the function of Nagata’s film 5/35 (allowing water vapor therethrough). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute Nagata’s permeable film 5/35 with a Tyvek film, as the substitution of one known element for another yields predictable results to one of 
Based on Nagata’s Col. 3 lines 53-62, the area of the film depends in part on what is stored therein. When storing something besides Nagata’s disclosed leafy vegetables such as spinach in the receptacle 31, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to vary the area of the Tyvek. One would vary the area in an effort to optimize the humidity in the container. 
While the claimed range of 5-10 cm2 per liter does not overlap with the 20 cm2 per liter disclosed by Nagata for leafy vegetables such as spinach, the proximity of the claimed range to Nagata’s disclosed value in combination with Nagata’s disclosure of changing the area of the film 5 makes obvious the claimed range. In an effort to optimize humidity, it is obvious to select some values greater and some values less than 20 cm2 per liter. Some items may need more or less humidity for optimal storage. The claimed range of 5-10 is reasonably close to 20, such that it is obvious to have a Tyvek membrane in the claimed range when storing something other than leafy vegetables in receptacle. 
With respect to claim 2: See Nagata Fig. 7 for a view of the storage receptacle 31. The receptacle 31 in Nagata Fig. 7 appears to be similar to the receptacle 23 of Nagata Fig. 4. Nagata Col 4 discloses such receptacle 23 is “conventionally known”. 
The Office Action dated 04 May 2021 stated:  
OFFICIAL NOTICE is taken that such receptacles 23 are conventionally formed as drawers, and the refrigerator includes some structure for facilitating sliding of the drawer/receptacle in and out of the refrigerator compartment. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form Nagata’s receptacle 31 as a drawer that slides in and out of the refrigerator compartment of Nagata Fig. 7, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. One would be motivated to make such a modification because the drawer configuration facilitates access to the receptacle 31.
The applicant did not traverse the assertion of official notice. As such, the statement is taken to be admitted prior art because the applicant failed to traverse the examiner’s assertion of official notice. See MPEP 2144.03.
With respect to claim 4: As modified, Nagata’s packing 36 is “a gasket” as claimed. See Nagata Fig. 8 for the packing 36 being visible when the receptacle 31 is in the closed position.
With respect to claim 5: The openings 34 and film 35 are located in the cover 33 (Nagata Figs. 8-9).
With respect to claim 7: See Nagata Fig. 7. It appears that Nagata’s refrigerator has space for a second receptacle 31. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to put a second receptacle 31, as modified, in Nagata’s refrigerator, as the duplication of the essential working parts of an invention involves only routine skill in the art. One would be motivated to make such a modification in order to store more and/or different items in a controlled environment (in a receptacle with a control film).
With respect to claim 8: In the combination, each receptacle 31 includes the film, so that the environment therein can be optimized based on what is stored in said receptacle 31.
With respect to claim 12: By making the same combinations/modifications as in the rejections above, Nagata in view of Park ‘005 and Floyd makes obvious a membrane (the Tyvek membrane substituted for Nagata’s film 35) used in a crisper for preservation of food (Nagata’s receptacle 31, see Fig. 7), wherein the membrane is a Tyvek membrane (as made obvious by Park ‘005 and Floyd) having a size of 5-10 cm2 per liter of crisper volume (to optimize the receptacle to store something other than leafy vegetables such as spinach). 
Regarding the claimed recitation “replaceable”, Nagata Cols. 5-6 disclose film 35 is fusion bonded to the cover 33 of the receptacle 31. As modified, the film 35 is replaced by a Tyvek film.
See Park ‘005 Figs. 21-25 for various detachable/replaceable sensor 100 embodiments. 
It has been held that forming a formerly integral structure in various elements involves only routine skill in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the Tyvek film detachable and replaceable on the cover 33, using structure like that shown in Park ‘005, so that a single receptacle 31 can be adapted/optimized for different food items by simply replacing the film with a different film that suits the new item being stored. The replaceability of the film precludes the need to have different, specific containers for every type of item that may be stored in the refrigerator. 
With respect to claim 14: By making the same combinations/modifications as in the rejections above, Nagata in view of Park ‘005 and Floyd makes obvious a crisper for 2 per liter of crisper volume (to optimize the receptacle to store something other than leafy vegetables such as spinach).
Regarding the claim recitation “wherein the humidity control membrane is configured to reduce humidity of the crisper by 3-5%”, for the embodiment of Figs. 1-5, Nagata discloses that permeable film 5 is regulated in moisture permeability from 1500 to 3500 g/m2*24hr. Nagata Col. 3 teaches there is a desirable balance between preventing condensation from dripping (due to too high humidity) and drying out the food (due to too low humidity). In the embodiment of Figs. 1-5, film 5 maintains a desirable high humidity of around 80-95 % RH, while also preventing condensation from forming. Nagata Fig. 5 shows a graph depicting RH inside the receptacle when two masses A and B of spinach are stored therein.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the claimed 3-5% reduction in humidity inside the crisper, when using a different film (IE - the Tyvek film substituted in the rejection) on the receptacle 31. Such a range is obvious based on Nagata’s disclosure of allowing enough 
With respect to claim 15: In claim 1, the size of the membrane is 5-10 cm2 per liter of crisper volume. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have a size of 6-8 cm2 per liter of crisper volume, as a narrower range of the 5-10 cm2 per liter of crisper volume. One would vary the size of the membrane in order to optimize the environment in the receptacle 31 based on the specific item being stored therein. 
With respect to claims 16-17: For the embodiment of Figs. 1-5, Nagata discloses that permeable film 5 is regulated in moisture permeability from 1500 to 3500 g/m2*24hr. Nagata Col. 3 teaches there is a desirable balance between preventing condensation from dripping (due to too high humidity) and drying out the food (due to too low humidity). In the embodiment of Figs. 1-5, film 5 maintains a desirable high humidity of around 80-95 % RH, while also preventing condensation from forming. Nagata Fig. 5 shows a graph depicting RH inside the receptacle when two masses A and B of spinach are stored therein.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the claimed 3-5% reduction in humidity inside the crisper, when using a different film (IE - the Tyvek film substituted in the rejection) on the receptacle 31. Such a range is obvious based on Nagata’s disclosure of allowing enough 
With respect to claim 18: In claim 12, the size of the membrane is 5-10 cm2 per liter of crisper volume. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have a size of 7 cm2 per liter of crisper volume, as a value within the range of the 5-10 cm2 per liter of crisper volume. One would vary the size of the membrane in order to optimize the environment in the receptacle 31 based on the specific item being stored therein.

Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,949,847 (Nagata) in view of US 5,908,649 (Floyd) and WO 2005/005024 A1 (Berger) as applied to claim 1 above, and further in view of US 2014/0300264 A1 (Park ‘264).
With respect to claim 2: See Nagata Fig. 7 for a view of the storage receptacle 31. The receptacle 31 in Nagata Fig. 7 appears to be similar to the receptacle 23 of Nagata Fig. 4. Nagata Col 4 discloses such receptacle 23 is “conventionally known”. 
Park ‘264 discloses a storage box 60 that has guides 61 matching with rails 70 mounted at sidewalls of the storage compartment 20, for slidable mounting of the box 60 in and out of the compartment 20. Park ‘264’s box 60 seals with an upper shelf 50 when 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Nagata’s storage receptacle 31 with Park ‘264’s guides 61 and rails 70, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. One would be motivated to make such a combination because the guides 61 and rails 70 provide easy access to the receptacle 31 by allowing the receptacle 31 to be withdrawn out of the refrigerator. When slidably mounted on the guides 61 and rails 70, Nagata’s receptacle 31 is interpreted as “a drawer” as claimed. 
With respect to claim 10: Park ‘264 discloses a similar invention as Nagata. The shelf 50 of Park ‘264 includes a seating portion 57 that receives a moisture-permeable membrane 90. Cover 58 covers the membrane 90 and seating portion 57. Cover 58 is liftable and is at a top section of a “humidity control unit”. The membrane 90 is located directly underneath the cover 58.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Nagata’s cover 33 to have a seating portion and cover, as in Park ‘264, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. One would be motivated to make such a modification in order to make the film easily replaceable. The replaceability of the film precludes the need to have different, specific containers for every type of item that may be stored in the refrigerator. 

3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,949,847 (Nagata) in view of US 5,908,649 (Floyd) and WO 2005/005024 A1 (Berger) as applied to claim 1 above, and further in view of WO 2013/177928 A1 (Zhang).
With respect to claim 3: Zhang discloses a crisper for preservation of food (see “Summary of the Invention”), the crisper comprising a box (box 1) and a top (cover 2), wherein when the crisper is in a closed position the box is air tight sealed to the top (due to sealing strips 7), characterized by a humidity control unit (the humidity-permeable membranes 3 in the holes 2-1 of the cover 2) adapted to allow humid air to exit the crisper via a humidity control membrane (humidity-permeable membranes 3) located in the humidity control unit.
Page 4 of the translated description of Zhang discloses junction/sealing strip 7 on the front end of the cartridge (box 1) and on the inside of the cover 2. In Fig. 1, the sealing strip 7 on the front side of box 1 is visible when the box 1 is in the closed position. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add Zhang’s sealing strip(s) 7 to Nagata’s receptacle body 32, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. One would be motivated to add the strip(s) 7 on the body 32, because that provides a greater assurance of a seal than Nagata’s packing 36 on the cover 33 does alone. 
Response to Arguments
The arguments related to the declaration dated 17 September 2021 are not persuasive. 


Regarding pages 11-13 of the Appeal Brief, MPEP § 716.02(e) states that a comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference.
In the present case, the claim limitation of particular importance is “a Tyvek membrane”. In the rejections, Floyd and Berger are relied upon as disclosing the use of Tyvek. For example, Floyd Col. 11 includes TABLE II that includes “Tyvek #1059B” under the heading “Membrane”. Thus, Floyd and Berger are the closest prior art of record to the claim limitation of particular importance.
The declaration did not compare to Floyd’s (or Berger’s) disclosed Tyvek. The Tyvek material in Floyd’s (or Berger’s) disclosure is not a theoretical construction derived by a combination of references. Using Floyd’s (or Berger’s) disclosed Tyvek on Nagata’s container does not make Floyd’s (or Berger’s) Tyvek a theoretical material. For at least these reason, the Applicant’s remarks regarding the declaration are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.